Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9; 18-37 and 46-54 have been canceled in a preliminary amendment. Claims 10-17; 38-45 and 55-62 are pending and are considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/908453 filed 30 September 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10, 12-17, 38, 40-45, 55 and 57-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 9, 29-32, 36-37, 46-49, 51 and 53-54 of copending Application No.17/027,771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of instant App.
Claims of co-pending  App. 17/027,771
10
1
12
2
13
3
14
4
15
51
16
36
17
9
38
29
40
30
41
31
42
32
43
51
44
36
45
37
55
46
57
47
58
48
59
49
60
51
61
53
62
54


The chart above maps claims containing similar subject matter as between the instant application and the noted copending application.  It is clear that all the elements of claims 10, 12-17, 38, 40-45, 55 and 57-62 of the instant application are to be found in the claims noted above in co-pending application 1-4, 9, 29-32, 36-37, 46-49, 51 and 53-54, and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of application 17/027,771 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 10-17; 38-45 and 55-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed system in claims 10-17; the claimed computer-implemented method in claims 38-45 and the claimed computer-readable medium in claims 55-62 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 10-17; 38-45 and 55-62.

In accordance with Step 2A, Prong One, Claims 10-17; 38-45 and 55-62, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set; 
communicate with computer systems used by individuals associated with the activity panel set to make the activity panel available to the individuals using the computing systems; 
receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set; and 
direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for receiving and managing information associated with one or more projects where users communicating over a network can selectably insert activity entries (See Applicant’s Specification at ¶0008). Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a server system;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system;” for receiving/transmitting data (e.g. “receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set;” “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;”  etc.); processing data (e.g. “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – “a server system;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of receiving and managing project activity information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraphs 0043 and 0048, that “the designation "computing system" is used to generally encompass any device capable of processing instructions and accessing the server system 110 to provide or retrieve data“ and “available types of computer storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory (in both removable and non-removable forms) or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computing system 200. Any such computer storage media may be part of the computing system.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;” and “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 11-17; 39-45 and 56-62 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 16, 38-41, 44, 55-58 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov).

As per Claim 10, Lavrov discloses a system comprising: a server system configured to: 

a)	receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set (Lavrov: ¶0071-0073: Project data is received from a stored file, user input or an existing project design program. See ¶0049 where project data can be task data, checklist data, punch list data, etc. [activity data]. See also ¶0040 where activity or workflow steps may be generate based on received input.); 

b)	communicate with computer systems used by individuals associated with the activity panel set to make the activity panel available to the individuals using the computing systems (Lavrov: ¶0028-0032: The user’s mobile device may be configured to run the construction field management software and is in communicate with the remote server. The mobile devices may be synchronized with the server and/or cloud-based service on a regular basis to make data records consistent and up-to-date. See ¶0040 where the user has accessibility to the assigned workflow activities.); 

c)	receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.); and 

d)	direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set (Lavrov: ¶0040: The workflow management module is further configured to allow a user to assign dependencies for one or more of the mapped steps, including start criteria, which define which steps must be successfully completed before a subsequent step can begin, and completion criteria, which define what type of issues must be completely resolved before a certain step ( or milestone) can be completed. See ¶0083 for changing or updating a pre-defined workflow and identifying the issue or activity to address next.).

Claims 38 and 55 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 11, Lavrov discloses the system of Claim 10, wherein the server system is configured to manipulate pointers to be able to direct the address field associated with the selected activity panel to identify the additional activity panel as the next activity panel in the series included in the updated activity panel set (Lavrov: ¶0043 and 0083: Issue mark-up that has been created is subject to a pre-defined workflow. The systems are configured to allow a user to customize the issue process by defining a custom list of statuses that the issue will flow through and transitions that will move an issue from one status to the next. Generation of a user-defined workflow is generally performed on the server side of the system, wherein the user-defined workflow, once created, can then be synchronized with one or more of the mobile devices.)

Claims 39 and 56 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 12, Lavrov discloses the system of Claim 10, wherein the server system is configured to receive the media file and associate the media file with the additional activity panel (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.).

Claims 40 and 57 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 13, Lavrov discloses the system of Claim 10, wherein the media file includes a file chosen from one of a digital image, a series of digital images captured in a sequence, a motion video, a text document, a graph, a chart, a spreadsheet, a digital document, a web page, a web site address, and an audio recording (Lavrov: ¶0071 and 0087: The project files with selected issues may include any type of data (e.g., graphic, text, image audio, etc.). These files can be in any form including (e.g., JPG, PDF, BMP or TIFF).).

Claims 41 and 58 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 16, discloses the system of Claim 10, wherein the server system is configured to receive a selection of selected activity panels from the activity panel set for inclusion in a report and collect the selected activity panels in the report (Lavrov: ¶0079-0082: A selection of issues mark ups are selected by a user to be included in a building plan. See ¶0069 where issue mark-ups include activity project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner.)

Claims 44 and 61 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15, 42-43 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Hardin et al. (US Patent Application Publication, 2009/0210277, hereinafter referred to as Hardin).

As per Claim 14, Lavrov discloses the system of Claim 10, wherein the server system is configured to receive location data chosen from at least one of global positioning system (GPS) data and geolocation data related to the creation of the additional activity panel (Hardin: ¶0008, 0051-0053 and 0067-0068: The construction project data items include geographic location information so that the geospatial location of the item (e.g., a structure or property parcel) can be ascertained. Information created by the project manager for a construction project is retrieved with a correlated geographic location from a Geographic Information System.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 42 and 59 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 15, Lavrov discloses the system of Claim 10, wherein the server system is configured to associate a location with a site related to the activity panel set to establish a geo-fence around the site to track when one of the computer systems used by the individuals associated with the activity panel set is present within the geo-fence around the site (Hardin: ¶0051-0056: The project tracking functionality provides geographic location/coordinate conversion functionality. Activity data items in a construction project is related to the geographical locations or latitude and longitude coordinates. See example geofence in ¶0059.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 43 and 60 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Claims 17, 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Khalil (US Patent Application Publication, 2022/0101235).

As per Claim 17, Lavrov discloses the system of Claim 10, wherein the server system is configured to generate a message indicating availability of the updated activity panel set (Khalil: ¶0096-0098: Updated or corrective actions are tied to the detailed activity. When the activity is updated or in need of correction, assigned responders will be notified immediately with an alert message. See also ¶0102 where the update to the current work plans is documented and the system automatically notifies for a corrective action. See priority in parent application 15/231,608 ¶0095-0101.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Khalil’s notification of the updated work plan because the references are analogous/compatible since each is directed toward features for generating a work plan, and because incorporating Khalil’s notification of the updated work plan in Lavrov would have served Lavrov’s pursuit of generating a building plan from project data (See Lavrov, ¶0073); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 45 and 62 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lehmann et al. (US 2020/0202273): Techniques are described for workflow management, including automatically deriving characteristics of a user task node in a workflow based on an analysis of other workflow elements such as conditional sequence connectors. In some implementations, elements of a workflow presented in the modeler user interface of a workflow management platform are analyzed, and element(s) of the workflow are automatically and dynamically modified based on the analysis.

Reddy (US 2019/0332357): An information handling system a processor receiving an open-standard fonnat file describing code instructions of a Swagger custom API, the processor parsing the file to identify a first Swagger parameter object whose location is defined by a first Swagger path object, a memory for storing a first Swagger operation object and for storing a customized software integration application enabling electronic data exchange comprising a plurality of connector code sets, each of the connector code sets being associated with an integration modeling element selected to generate a customized integration flow model of the specific integration process, wherein the integration modeling element selected is a custom connector integration element associated with a custom connector code sets including the first Swagger operation object acting on the first Swagger parameter object, and the processor transmitting an executable runtime engine and the custom connector code set for execution at an execution location.


Kido et al. (US 2010/0070753): The enhanced distribution of digital content, in which a digital content distribution process is dynamically modeled, the digital content distribution process is invoked, and a serviced digital copy is provided to a recipient. Invoking the digital content distribution process further includes ingesting digital content, further including storing a digital master of the digital content in a digital vault, and servicing the digital copy of the stored digital master based on a servicing request received from the recipient.

Nielsen et al. (US 2013/0006718): Tracking or monitoring activities associated with employees, such as field technicians working in the field, is based on receiving and processing activity information related to activities conducted by the employees. Activity information may include location information associated with individual activities or equipment, employee status information (e.g. clocked-in or clocked-out), travel information, or other information associated with an employee's activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683